Citation Nr: 1735466	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as result of exposure to herbicides, environmental hazards, and including as secondary to a service-connected disability. 

2. Entitlement to service connection for diabetes mellitus type 2, claimed as a result of exposure to herbicides, environmental hazards, and including as secondary to a service-connected disability.

3. Entitlement to service connection for a parathyroid disorder, claimed as a result of exposure to exposure to herbicides, environmental hazards, and including as secondary to a service-connected disability.

4. Entitlement to service connection for pituitary adenomas (tumor), claimed as a result of exposure to herbicides and environmental hazards.

5. Entitlement to service connection for restless and shaky leg syndrome, claimed as a result of exposure to herbicides, environmental hazards, and including as secondary to a service-connected disability.

6. Entitlement to service connection for sleep apnea, claimed as a result of exposure to herbicides, environmental hazards, and including as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1962 to August 1966 and October 1973 to August 1981 and August 1990 to November 1990, with additional periods of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran submitted a timely notice of disagreement in January 2007; a statement of the case was issued in August 2008; and a VA Form 9 was received in September 2008.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia. 

The Veteran requested a hearing before the Board. The requested hearing was conducted in May 2011 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In September 2011, August 2014, and March 2017, the Board remanded these claims for additional development. 

The Board notes this appeal originally included entitlement to service connection for a gastrointestinal disorder; however, this issue was granted in a September 2012 rating decision, and as such, is no longer on appeal.

The issues of entitlement to service connection for diabetes mellitus, type 2, a parathyroid disorder, pituitary adenomas (tumor), restless and shaky leg syndrome, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record evidence establishes that the Veteran was diagnosed with hypertension during service, and that this disorder has persisted to date.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Hypertension

The Veteran seeks entitlement to service connection for hypertension.  He asserts his hypertension had an onset during service; or in the alternative, that it is due to exposure to herbicides and/or environmental hazards.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts and Analysis

The Veteran has specifically asserted that his hypertension began during his last period of active duty, from August 1990 to November 1990.  See July 2014 statement.

An Annual Physical completed in June 1990, shortly before his last tour of active duty, noted no pre-existing hypertension, and his blood pressure was recorded as 126/82.  After several instances of having elevated blood pressure readings, in October 1990, the Veteran was diagnosed with hypertension.  Several days later, he was diagnosed with labile hypertension, with a notation that his diastolic was more than 90.  He was placed on a diet, instructed to lose weight, start an exercise program and have his blood pressure rechecked.  

The Veteran was afforded a VA examination in June 2015, at which time he was noted to have a diagnosis of hypertension.  The Veteran's treatment history for hypertension was also discussed, where it was noted that the Veteran has been assessed with hypertension since approximately 1998.  The Board acknowledges the negative medical opinion provided by the June 2015 VA examiner, however, the examiner failed to note the in-service diagnosis of hypertension.  Therefore, this opinion is given little probative value.

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303 (b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is a chronic disease, 38 C.F.R. § 3.303 (b) is applicable in this case.

Accordingly, the Board finds that the evidence shows (1) that the Veteran has a current diagnosis of hypertension, (2) that the hypertension was diagnosed and became manifest during his active duty military service, and (3) the Veteran's hypertension is a chronic disorder that has continued from service to present day.  The requirements for establishing service connection are met; service connection for hypertension is warranted. 

As the Board is granting service connection for hypertension on a direct basis, entitlement to service connection as due to exposure to herbicides/environmental hazards and/or on a secondary basis is rendered moot and will not be discussed.


ORDER

Entitlement to service connection for hypertension is granted.  



REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, a parathyroid disorder, pituitary adenomas/tumor, restless/shaky leg syndrome, and sleep apnea. 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that his claimed disorders are related to his exposure to herbicides while stationed in Guam, the Philippines and Japan.

As directed in the August 2014 Remand, the RO undertook efforts to determine whether the Veteran was exposed to herbicides as alleged in accordance with the procedures set forth in VA's Adjudication Procedure Manual, M21-1, which directs VA to verify potential Agent Orange exposure with the Department of Defense (DoD), via the C&P service, and if necessary, the Joint Services Records and Research Center (JSRRC).

In June 2015, the RO submitted a request to the C&P service, outlining the Veteran's assertions that he was exposed to herbicides while at Kadena Airforce Base (AFB) in Japan, Andersen AFB in Guam, and Clark AFB in the Philippines.  A response from C&P service was received in July 2015, at which time they stated that the DoD list does not show any use, testing, or storage of tactical herbicides at Kadena Air Base, Japan, Andersen Air Base, Guam, or Clark Air Base, Philippines.  It was noted that unless the claim is inherently incredible or clearly lacks merit, it should be referred to the JSRRC.  See July 2015 Response from C&P services.

The RO then sent a request for verification to JSRRC in August 2016; unfortunately, however, there is no response located in the claims file.  

Additionally, the Board notes that although a Formal Finding Memorandum (memo) was made in June 2016, the information discussing the development completed contained in the memo is inaccurate.  The memo states, "Per M21-1IV.ii.2.C.10.n, if a Veteran claims exposure to herbicides in a location other than Vietnam, Thailand, and Korea, the regional office (RO) will contact C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P can not verify herbicides were used as alleged, and the Veteran provides the minimum information needed to conduct research by the U.S. Army Joint Services and Records Research Center (JSRRC), then a request should be sent to JSRRC for corroboration of the Veteran's allegation."  It then incorrectly indicates that in June 2015, a request was submitted to JSRRC to request verification of the Veteran's exposure to herbicides and an August 2015 response from JSRRC indicated that the DoD list did not show any use, testing, or storage of tactical herbicides at Kadena Air Base, Okinawa, Japan, Anderson Air Base, Guam, or Clark Air Base, Philippines.  The memo also incorrectly stated that the JSRRC responded that as for Kadena Air Base, Okinawa, Japan, a recent report released January 2013 reconfirmed that no tactical herbicides were transported to, used, stored, or buried on Okinawa, Japan.  

Importantly, the June 2015 request was not sent to JSRRC, as indicated in the memo, but was sent to the C&P service, which responded in July 2015 that the DoD list did not show any use, testing, or storage of tactical herbicides at Kadena Air Base, Okinawa, Japan, Andersen Air Base, Guam, or Clark Air Base, Philippines.  The C&P service response also discussed the report released in January 2013 that reconfirmed that no tactical herbicides were transported to, used, stored, or buried on Okinawa, Japan, which the memo attributes to the JSRRC response.  The response from the C&P service in July 2015 then informed the RO to contact the JSRRC, which the RO did in August 2015; however, as noted, there is no documented response from JSRRC in the file.

On remand, the request for verification must be sent again to the JSRRC and a response must be obtained and associated with the claims file.  If the Veteran's exposure to herbicides continues to be unverifiable, a new, accurate Formal Finding memo should be associated with the claims file.

Additionally, the Board notes that in a July 2014 statement, the Veteran's representative referenced the Agency for Toxic Substances and Disease Registry's January 2002 Public Health Assessment for Andersen AFB in Guam, which found that Andersen AFB had contaminated groundwater, and volatile organic compounds (VOCs), including trichloroethylene (TCE) and tetrachloroethylene, were found at levels above Environmental Protection Agency (EPA) Safe Drinking Water Standards in three base production wells.  Also, radon was detected in certain base housing at levels above EPA's recommended action level of 4 picocuries per liter (pCi/L) of air; some units contained radon levels above 120 pCi/L.  On remand, medical opinions must be obtained that opine whether the Veteran's claimed disorders are causally or etiologically due to exposure to environmental hazards while serving at Andersen AFB in Guam.

Finally, as a result of this decision, the Veteran has been granted entitlement to service connection for hypertension.  On remand, medical opinions must be obtained regarding whether the Veteran's claimed disorders are proximately due to or aggravated by his service-connected hypertension.  The Board notes that several of the medical opinions provided in June 2015 contain the conclusory statement that the Veteran's claimed disorder was less likely than not aggravated by his hypertension, however, the VA examiner failed to provide any rationale for these secondary opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A request must be sent to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's possible exposure to herbicides during service.

Specifically, the Veteran asserts he was exposed to herbicides while at: Kadena AFB, Okinawa, between July 30, 1965 and October 30, 1965; Andersen Air Base, Guam, between August 18, 1965 and August 19, 1965; and Clark AFB, Philippines, between September 28, 1965 and September 29, 1965.

A response must be obtained and associated with the claims file.

2.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record. 

3.  Obtain addendum medical opinions for the Veteran's claimed disorders:  (1) diabetes mellitus, type 2; (2) parathyroid disorder; (3) pituitary adenomas (tumor); (4) restless andshaky leg syndrome; and, (5) sleep apnea.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should review the Agency for Toxic Substances and Disease Registry's January 2002 Public Health Assessment for Andersen AFB in Guam.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Based on a full review of the record, to include the lay statements, by and on behalf of the Veteran, regarding the onset of symptomatology of his claimed disorders, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

Diabetes Mellitus

i) the Veteran's diabetes mellitus type 2 had its onset in, or is otherwise etiologically related to active service.  The examiner is asked to discuss whether there is a medically sound basis to attribute, in any way, the diagnosis of diabetes mellitus that the Veteran now has: (1) to any exposure to herbicides and environmental hazards such as trichloroethylene, tetrachloroethylene, and radon, and/or (2) to polyuria, each of which the Veteran purports to have experienced during service.

ii) the diagnosis of diabetes mellitus that the Veteran now has, was caused by or results from the Veteran's service-connected hypertension.

iii) the diagnosis of diabetes mellitus that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected hypertension. 

Parathyroid Disorder

i) the Veteran's parathyroid disorder had its onset in, or is otherwise etiologically related to active service.  The examiner is asked to discuss whether there is a medically sound basis to attribute, in any way, any parathyroid disorder that the Veteran now has, to herbicides and environmental hazards such as trichloroethylene, tetrachloroethylene, and radon, which the Veteran purports to have been exposed to during service.

ii) any diagnosed parathyroid disorder that the Veteran now has, was caused by or results from the Veteran's service-connected hypertension.

iii) any diagnosed parathyroid disorder that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected hypertension. 

Pituitary Adenoma (tumor)

i) the Veteran's pituitary adenoma (tumor) had its onset in, or is otherwise etiologically related to active service.  The examiner is asked to discuss whether there is a medically sound basis to attribute, in any way, any pituitary adenoma (tumor) that the Veteran now has, to herbicides and environmental hazards such as trichloroethylene, tetrachloro-ethylene, and radon, which the Veteran purports to have been exposed to during service.

ii) any pituitary adenoma (tumor) that the Veteran now has, was caused by or results from the Veteran's service-connected hypertension.

iii) any pituitary adenoma (tumor) that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected hypertension. 

Restless and Shaky Leg Syndrome

i) the Veteran's restless and shaky leg syndrome had its onset in, or is otherwise etiologically related to active service.  The examiner is asked to discuss whether there is a medically sound basis to attribute, in any way, any restless and shaky leg syndrome that the Veteran now has, to herbides and environmental hazards such as trichloroethylene, tetrachloro-ethylene, and radon, which the Veteran purports to have been exposed to during service.

ii) any restless and shaky leg syndrome that the Veteran now has, was caused by or results from the Veteran's service-connected hypertension.

iii) any restless or shaky leg syndrome that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected hypertension. 

Sleep Apnea

i) the Veteran's sleep apnea had its onset in, or is otherwise etiologically related to active service.  The examiner is asked to discuss whether there is a medically sound basis to attribute, in any way, the diagnosis of sleep apnea that the Veteran now has, to herbicide exposure and environmental hazards such as trichloroethylene, tetrachloroethylene, and radon, which the Veteran purports to have been exposed to during service.

ii) the diagnosis of sleep apnea that the Veteran now has, was caused by or results from the Veteran's service-connected hypertension.

iii) the diagnosis of sleep apnea that the Veteran now has, permanently progressed at an abnormally high rate due to or as the result of the Veteran's service-connected hypertension. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


